In a suit against the appellees brought by an owner, holder and bearer of Winter Haven Refunding Bonds (issue of 1933) to enjoin the defendants below from issuing or attempting to issue any mortgage revenue certificates, debentures or bonds to construct a city sewerage *Page 259 
system in Winter Haven pursuant to Chapter 17118 (Senate Bill No. 515), General Laws of Florida, Acts 1935, on the ground that it violated said refunding bondholder's legal rights, the Circuit Court in denying the injunction sought, and in dismissing appellant's bill of complaint, held in the final decree as follows:
"It is the opinion of this Court that the resolution authorizing the issuance of City of Winter Haven general refunding bonds, issue of 1933, does not contemplate the pledging of revenues on income under legal authority acquired subsequent to the issuance of the bonds authorized thereby, but only the pledging of revenues under the authority existing at the time of the adoption of the resolution, and that, in the opinion of this Court, said authorizing resolution does not pledge the proceeds of income or revenue from charges or assessments to be made for the use of the city sewerage systems, particularly for the use of any sewerage system to be built subsequent to the adoption of said resolution and after the passage of Senate Bill 515, being Chapter 17118 of the Laws of Florida, Acts of 1935."
Our own opinion on the merits of the question presented by this appeal coincides with that of the chancellor below, and, for the reasons assigned by him as hereinbefore quoted, said decree hereby appealed from is hereby affirmed.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 260